DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on pages 13-15 of Applicant’s responses filed 01/07/2021 that Tsujii (US 20050175140) and Fox (US 20090296998) do not teach that their generation of the PET sub-image in the first or second mode comprise a determination that there is a physiological motion in the scan region. 
Applicant’s arguments have been fully considered and found NOT persuasive. 
Tsujii teaches determination of physiological motion in step S116 of fig. 4 and using the result of the determination to perform the half scan in step S110. This half scan is performed using a cardiac cycle gating discussed in paragraph 37. The full scan S113 of fig. 4 is not performed based on the cardiac cycle of the patient. 
Tsujii only fails in teaching that the images are PET images, which is taught by Fox in fig. 1. 
Therefore, Tsujii in view of Fox teaches all the claims and the claims stand rejected.

Objections Withdrawn
The objections to claims 1, 11 and 20 have been withdrawn pursuant of applicant's amendments filed on 01/07/2021. 

	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujii, O. US 20050175140, hereafter referred to as “Tsujii”, in view of Fox, et al., US 20090296998, hereafter referred to as “Fox”.

determining a scan volume of a subject supported by a scan table (See Full data area A in fig. 3 and paragraph 3 for a subject P supported by a table in fig. 1B. Also see paragraph 33); 
dividing the scan volume into one or more scan regions (see fig. 3 and paragraph 33 for the division of the Full data A into a standstill area B and a motion area C); 
for each scan region of the one or more scan regions, determining whether there is a physiological motion in the scan region (Paragraph 33 describes that a motion determination is made for each of the areas B and C); 
generating, based on a result of the determination, a sub-image of the scan region based on first data of the scan region acquired in a first mode (see paragraph 34 for the full-scan reconstruction for the standstill area B data), at least in part, or based on second data of the scan region acquired in a second mode (see paragraph 33 for the half-scan reconstruction in paragraph 33); and 
wherein the generating the sub-image of the scan region based on first data of the scan region acquired in the first mode (see paragraph 34 for the full-scan reconstruction for the standstill area B data) or based, at least in part, on second data of the scan region acquired in the second mode  (see paragraph 33 and steps S109-S111 for the half-scan reconstruction and its evaluation) comprises in response to a determination that there is the physiological motion in the scan region (see step S116 in fig. 4 and paragraph 49 for the detection of motion), obtaining the second data of the scan region in the second mode (see fig. 6 and paragraph 37 for the discussion of the determination and updating of a standstill period based on the cardiac cycle of the subject);

Tsujii does not teach that the sub-images and the image are positron emission tomography (PET). 
However, Fox teaches generating PET sub-images (see paragraph 26) and step 208 of fig. 4 where the total volume of the ROI is generated. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 2, Tsujii in view of Fox teaches all the limitations of claim 1 above. 
Tsujii in view of Fox further teaches that the generating the PET sub-image of the scan region based on first PET data of the scan region acquired in the first mode or based, at least in part, on second PET data of the scan region acquired in the second mode (see claim 1 above) comprising: 
Tsujii teaches determining that there is no physiological motion in the scan region (see paragraph 46 showing that there is no motion in the standstill sub-region); and
 in response to a determination that there is no physiological motion in the scan region, generating the sub-image of the scan region based on first data of the scan region acquired in the first mode (see fig. 3 and paragraph 34 for the full-scan reconstruction for the standstill area B data).
Tsujii does not teach that the sub-images and the image are PET. 
However, Fox teaches generating PET sub-images (see paragraph 26). 


Regarding claim 3, Tsujii in view of Fox teaches all the limitations of claim 1 above. 
Tsujii in view of Fox further teaches that the generating the PET sub-image of the scan region based on first PET data of the scan region acquired in the first mode or based, at least in part, on second PET data of the scan region acquired in the second mode comprising: 
determining that there is the physiological motion in the scan region (paragraph 45 discusses the determination of motion in the scan region); and 
in response to a determination that there is the physiological motion in the scan region, generating the sub-image of the scan region based, at least in part, on second data of the scan region acquired in the second mode (see fig. 3 and paragraph 33 for the half-scan reconstruction for the motion area C data).
Tsujii does not teach that the sub-images and the image are PET. 
However, Fox teaches generating PET sub-images (see paragraph 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 4, Tsujii in view of Fox teaches all the limitations of claim 1 above.
Tsujii further teaches wherein the first mode is a static mode, and the second mode is a gating mode (see fig. 3 and paragraphs 33-34 for a full-scan mode when there is no motion; and the half-scan mode when there is motion, where the half-scan mode involves cardiac gating in paragraph 37).

Regarding claim 9, Tsujii in view of Fox teaches all the limitations of claim 1 above.
Tsujii in view of Fox does not teach obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram.
However, Fox further teaches obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions (see figs. 3A-3C), 
the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram (paragraph 36 describes an image showing regions of high activity as dark regions in fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 10, Tsujii in view of Fox teaches all the limitations of claim 1 above.
Tsujii in view of Fox does not teach wherein the PET image of the scan volume is generated by stitching the PET sub-images of the one or more scan regions.
Tsujii teaches wherein the image of the scan volume is generated by stitching the sub-images of the one or more scan regions (see paragraph 34 and fig. 3 for the coupling of the standstill image and the motion image to obtain data E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 11, a system (see fig. 1 for the apparatus), comprising: 
a computer-readable storage medium (see storage in paragraph 72) storing executable instructions (software in paragraph 70), and at least one processor (computer in paragraph 70) in communication with the computer-readable storage medium (paragraph 70), when executing the executable instructions, causing the system to implement a method, comprising: 
determining a scan volume of a subject supported by a scan table (See Full data area A in fig. 3 and paragraph 3 for a subject P supported by a table in fig. 1B. Also see paragraph 33); 
dividing the scan volume into one or more scan regions (see fig. 3 and paragraph 33 for the division of the Full data A into a standstill area B and a motion area C); 
for each scan region of the one or more scan regions, determining whether there is a physiological motion in the scan region (Paragraph 33 describes that a motion determination is made for each of the areas B and C); 
wherein the generating the sub-image of the scan region based on first data of the scan region acquired in the first mode (see paragraph 34 for the full-scan reconstruction for the standstill area B data) or based, at least in part, on second data of the scan region acquired in the second mode  (see paragraph 33 and steps S109-S111 for the half-scan reconstruction and its evaluation) comprises in response to a determination that there is the physiological motion in the scan region (see step S116 in fig. 4 and paragraph 49 for the detection of motion), obtaining the second data of the scan region in the second mode (see fig. 6 and paragraph 37 for the discussion of the determination and updating of a standstill period based on the cardiac cycle of the subject);
generating, based on a result of the determination, a sub-image of the scan region based on first data of the scan region acquired in a first mode or based (see paragraph 34 for the full-scan 
generating an image of the scan volume based on one or more sub-images (see paragraph 34 and fig. 3 for the generation of the data E from coupling of the standstill area B data and the motion area C data).
Tsujii does not teach that the sub-images and the image are positron emission tomography (PET). 
However, Fox teaches generating PET sub-images (see paragraph 26) and step 208 of fig. 4 where the total volume of the ROI is generated. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 12, Tsujii in view of Fox teaches all the limitations of claim 11. 
Tsujii in view of Fox further teaches that the generating the PET sub-image of the scan region based on first PET data of the scan region acquired in the first mode or based, at least in part, on second PET data of the scan region acquired in the second mode (see claim 1 above) comprising: 
Tsujii teaches determining that there is no physiological motion in the scan region (see paragraph 46 showing that there is no motion in the standstill sub-region); and
 in response to a determination that there is no physiological motion in the scan region, generating the sub-image of the scan region based on first data of the scan region acquired in the first mode (see fig. 3 and paragraph 34 for the full-scan reconstruction for the standstill area B data).
Tsujii does not teach that the sub-images and the image are PET. 
However, Fox teaches generating PET sub-images (see paragraph 26). 


Regarding claim 13, Tsujii in view of Fox teaches all the limitations of claim 11. 
Tsujii in view of Fox further teaches that the generating the PET sub-image of the scan region based on first PET data of the scan region acquired in the first mode or based, at least in part, on second PET data of the scan region acquired in the second mode comprising: 
determining that there is the physiological motion in the scan region (paragraph 45 of Tsujii discusses the determination of motion in the scan region); and 
in response to a determination that there is the physiological motion in the scan region, generating the sub-image of the scan region based, at least in part, on second data of the scan region acquired in the second mode (see fig. 3 and paragraph 33 of Tsujii for the half-scan reconstruction for the motion area C data).
Tsujii does not teach that the sub-images and the image are PET. 
However, Fox teaches generating PET sub-images (see paragraph 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 14, Tsujii in view of Fox teaches all the limitations of claim 11. 
Tsujii further teaches wherein the first mode is a static mode, and the second mode is a gating mode (see fig. 3 and paragraphs 33-34 for a full-scan mode when there is no motion; and the half-scan mode when there is motion, where the half-scan mode involves cardiac gating in paragraph 37).

Regarding claim 18, Tsujii in view of Fox teaches all the limitations of claim 11. 
Tsujii in view of Fox does not teach obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram.
Fox further teaches obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions (see figs. 3A-3C), 
the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram (paragraph 36 describes an image showing regions of high activity as dark regions in fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 19, Tsujii in view of Fox teaches all the limitations of claim 11. 
Tsujii teaches wherein the image of the scan volume is generated by stitching the sub-images of the one or more scan regions (see paragraph 34 and fig. 3 for the coupling of the standstill image and the motion image to obtain data E).
Tsujii does not teach that the stitched images and the resulted image are PET. 
However, Fox teaches generating PET sub-images (see paragraph 26). 



Regarding claim 20, Tsujii teaches a non-transitory computer readable medium (see paragraph 70), comprising: 
Instructions (see paragraph 70 for software) being executed by at least one processor (see computer in paragraph 70), causing the at least one processor to implement a method, comprising: 
determining a scan volume of a subject supported by a scan table (See Full data area A in fig. 3 and paragraph 3 for a subject P supported by a table in fig. 1B. Also see paragraph 33); 
dividing the scan volume into one or more scan regions (see fig. 3 and paragraph 33 for the division of the Full data A into a standstill area B and a motion area C); 
for each scan region of the one or more scan regions, determining whether there is a physiological motion in the scan region (Paragraph 33 describes that a motion determination is made for each of the areas B and C); 
generating, based on a result of the determination, a sub-image of the scan region based on first data of the scan region acquired in a first mode or based (see paragraph 34 for the full-scan reconstruction for the standstill area B data), at least in part, on second data of the scan region acquired in a second mode (see paragraph 33 for the half-scan reconstruction in paragraph 33); and 
wherein the generating the sub-image of the scan region based on first data of the scan region acquired in the first mode (see paragraph 34 for the full-scan reconstruction for the standstill area B data) or based, at least in part, on second data of the scan region acquired in the second mode  (see paragraph 33 and steps S109-S111 for the half-scan reconstruction and its evaluation) comprises in response to a determination that there is the physiological motion in the scan region (see step S116 in 
generating an image of the scan volume based on one or more sub-images (see paragraph 34 and fig. 3 for the generation of the data E from coupling of the standstill area B data and the motion area C data).
Tsujii does not teach that the sub-images and the image are positron emission tomography (PET). 
However, Fox teaches generating PET sub-images (see paragraph 26) and step 208 of fig. 4 where the total volume of the ROI is generated. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsuijii’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Claims 5-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujii in view of Fox, as applied to claim 1 above, and further in view of Rocque, et al., US 20140243649, hereafter referred to as “Rocque”. 

Regarding claim 5, Tsujii in view of Fox teaches all the limitations of claim 1 above.
Tsujii further teaches wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprises: 
obtaining reference PET data of the scan region acquired in the first mode or in the second mode (see fig. 9A and paragraph 64);

Tsujii in view of Fox does not teach obtaining a motion curve based on the plurality of data frames; and 
determining whether there is the physiological motion in the scan region based on the motion curve.
However, Rocque discloses a curve of motion vectors (fig. 3 and paragraph 63) indicative of motion vectors of a patient’s chest (figs. 5A-5E) obtain from image sections (paragraph 64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Tsujii’s reference PET data as modified by Fox to generate a motion curve as taught by Rocque for reliably identifying the region of interest (see paragraphs 7-9 of Rocque)

Regarding claim 6, Tsujii in view of Fox and Rocque teaches all the limitations of claim 5 above.
Tsujii teaches wherein the reference PET data is at least part of the first PET data of the scan region acquired in the first mode (Paragraph 64 indicates that the fig. 9A is part of the motion area data).

Regarding claim 7, Tsujii in view of Fox and Rocque teaches all the limitations of claim 5 above.
Tsujii further teaches wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region based on the motion curve further comprises: 
obtaining a spectrum characteristic corresponding to the motion curve (see fig. 10 and paragraphs 66-68 for the spectrum analysis for each divided image); and


Regarding claim 15, Tsujii in view of Fox teaches all the limitations of claim 11.
Tsujii further teaches wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprises: 
obtaining reference PET data of the scan region acquired in the first mode or in the second mode (see fig. 9A and paragraph 64);
dividing the reference data of the scan region into a plurality of data frames (see fig. 9A and paragraphs 64-65 for the division of the image ); 
Tsujii in view of Fox does not teach obtaining a motion curve based on the plurality of data frames; and 
determining whether there is the physiological motion in the scan region based on the motion curve.
However, Rocque discloses a curve of motion vectors (fig. 3 and paragraph 63) indicative of motion vectors of a patient’s chest (figs. 5A-5E) obtain from image sections (paragraph 64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Tsujii’s reference PET data as modified by Fox to generate a motion curve as taught by Rocque for reliably identifying the region of interest (see paragraphs 7-9 of Rocque)

Regarding claim 16, Tsujii in view of Fox and Rocque teaches all the limitations of claim 15 above.

obtaining a spectrum characteristic corresponding to the motion curve (see fig. 10 and paragraphs 66-68 for the spectrum analysis for each divided image); and
 obtaining a physiological motion characteristic based on the spectrum characteristic (see step S204 of fig. 10 and paragraph 67).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujii in view of Fox, as applied to claims 1  and 11 respectively, and further in view of Beasley, et al., US 20120330154, hereafter referred to as “Beasley”. 
 
Regarding claim 8, Tsujii in view of Fox teaches all the limitations of claim 1 above.
wherein each scan region of the one or more scan regions corresponds to a position of the scan table (see paragraphs 40-41 for the rotation of the rotation table 4 based on the region being scanned), the method further comprises: 
Tsujii in view of Fox does not teach assigning different marks corresponding to each scan region of the one or more scan regions; 
generating first information relating to each scan region of the one or more scan regions based on the different marks; and 
for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprising determining whether there is a physiological motion in the scan region based on the first information.

generating first information relating to each scan region of the one or more scan regions based on the different marks (see paragraph 30 for the generation of images based on the markings 15); and 
for each scan region of the one or more scan regions (each marking 15 represents a scan region), the determining whether there is a physiological motion in the scan region (see paragraph 31) comprising determining whether there is a physiological motion in the scan region based on the first information (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsujii’s apparatus as modified by Fox for improved monitoring of the region of interest. (see paragraph 12 of Beasley).

Regarding claim 17, Tsujii in view of Fox teaches all the limitations of claim 11. 
 wherein each scan region of the one or more scan regions corresponds to a position of the scan table (see paragraphs 40-41 for the rotation of the rotation table 4 based on the region being scanned), the method further comprises: 
Tsujii in view of Fox does not teach assigning different marks corresponding to each scan region of the one or more scan regions; 
generating first information relating to each scan region of the one or more scan regions based on the different marks; and 
for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprising determining whether there is a physiological motion in the scan region based on the first information.

generating first information relating to each scan region of the one or more scan regions based on the different marks (see paragraph 30 for the generation of images based on the markings 15); and 
for each scan region of the one or more scan regions (each marking 15 represents a scan region), the determining whether there is a physiological motion in the scan region (see paragraph 31) comprising determining whether there is a physiological motion in the scan region based on the first information (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Tsujii’s method as modified by Fox for improved monitoring of the region of interest. (see paragraph 12 of Beasley).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160163095 teaches obtaining PET data based on a determination of an amount of motion in a volume of interest. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                     

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793